



Exhibit 10.22


CEDAR FAIR, L.P. 2016 OMNIBUS INCENTIVE PLAN
PERFORMANCE AWARD DECLARATION
This Performance Unit Award Declaration (“Declaration”) is made pursuant to the
terms and conditions of the Cedar Fair, L.P. 2016 Omnibus Incentive Plan (the
“Plan”), including (without limitation) Article IX, the provisions of which are
incorporated into this Declaration by reference. Capitalized terms used herein
shall have the meanings used in the Plan, unless indicated otherwise.


1.Performance Award in General. Participant’s Performance Unit Award (the
“Award”) is outlined in the attached Notice of Performance Unit Award.
Participant shall be eligible to receive the number of potential Performance
Units as specified in the Notice of Performance Award of Cedar Fair, L.P. for
the identified Performance Period, as determined and adjusted pursuant to the
Performance Objectives as adopted by the Committee; provided that (i) the number
of Performance Units to be paid will depend on the level of attainment of the
Performance Objectives set forth in the Performance Objectives as determined by
the Committee following the end of the Performance Period, and (ii) Participant
must remain in the continuous employment with the Company or an Affiliate
through the Payment Date as defined in and subject to Section 2 of this
Agreement.


2.Payment Date. If the performance objectives set forth in the Performance
Objectives are achieved during the Performance Period, any Performance Units
that become payable under Section 1 plus Distribution Equivalents, on such
number of Performance Units that become payable, if and to the extent the
Company makes distributions on its Units after the grant date and prior to
payment of the Performance Units (which for purposes of this Declaration shall
be deemed to have been reinvested), shall be paid in a lump sum in Units in the
first ninety (90) days ____; provided that any payment to a Specified Employee
upon a Separation from Service (including Retirement) shall only be paid in
accordance with Section 9.6 of the Plan (the actual date of payment is referred
to herein as the “Payment Date”); and provided, further, that the Participant
must be continuously employed by the Company or an Affiliate throughout the
Performance Period and from the last day of the Performance Period through the
Payment Date or will forfeit his entire Performance Award, except as described
in the following paragraph, Section 4, or as provided in Section 13.1 of the
Plan.
If the performance objectives as set forth in the Performance Objectives are
achieved and the Participant dies or incurs a Separation from Service due to
Disability prior to the Payment Date specified in the preceding paragraph, the
Participant (or the Participant’s estate) shall receive payments on the Payment
Date as provided in the preceding paragraph as if the Participant were employed
by the Company or an Affiliate on the relevant Payment Date; provided, however,
that any such payments will be prorated as of the date of death or Separation of
Service due to Disability if the death or Separation of Service due to
Disability occurs during the Performance Period. If the performance objectives
set forth in the Performance Objectives are achieved and the Participant Retires
(and incurs a Separation from Service) prior to the Payment Date, the
Performance Award shall be paid on the Payment Date as provided in the preceding
paragraph (including that any payment to a Specified Employee upon a Separation
from Service (including Retirement) shall only be paid after a six- (6-) month
period following such Participant’s Separation from Service); provided, however,
that any such payments will be prorated as of the date of Separation of Service
due to Retirement if the Separation of Service due to Retirement occurs during
the Performance Period.
Except as permitted by Section 409A (including Section 13.1(c) of the Plan), no
payment shall be accelerated. If the Performance Award becomes payable under
Section 13.1(c) of the Plan, payment will be at the target number of potential
Performance Units.


3.Tax Matters and Withholding. To the extent permitted by applicable securities
laws, the Company, the Participant’s employer or their agent(s) shall withhold
all required local, state, federal, and other taxes and any other amount
required to be withheld by any governmental authority or law from the Units
issued pursuant to the Award, and Units issued hereunder shall be retained by,
surrendered back to or reacquired by the Company or an Affiliate as necessary in
order to accomplish the foregoing, with the number of Performance Units to be
delivered after the completion of the Performance Period being reduced
accordingly. The number of Units to be withheld shall have a Fair Market Value
equal to the amount required to be withheld as of the date that the amount is
withheld. The Participant will execute such other documentation as may be
necessary or appropriate to accomplish the foregoing. Prior to such withholding,
in accordance with procedures established by or agreement of the Committee or
the Participant’s employer, the Participant may arrange to pay all applicable
withholdings in cash on the due date of such withholdings. To the extent
applicable law does not permit the withholding of Units, the Participant shall
pay all applicable withholdings in cash on the due date of such withholdings.


76

--------------------------------------------------------------------------------





4.Priority of Agreements.  In the event of a Change in Control (as such term is
defined the Plan), the terms of Section 13 of the Plan shall govern and control
over any conflicting term of this Declaration.  However, if Participant is party
to an employment agreement with the Company and there is a conflict between the
terms of that employment agreement and the terms of this Declaration or the
Plan, then the terms of the employment agreement control.




********
(The balance of this page was intentionally left blank)




77

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Declaration to be executed by its duly authorized officer
as approved by the Committee.
 
MAGNUM MANAGEMENT CORPORATION




By:


Title:


Date:









































A copy of the Cedar Fair, L.P. 2016 Omnibus Incentive Plan Information Statement
is available for review on the Cedar Fair Intranet link at http://cfnet/ under
“Document Share”, and a copy of the most current Form 10-K is available for
review at http://ir/cedarfair.com/financial-reports/annual-reports/default.aspx.






78

--------------------------------------------------------------------------------





Notice of Performance Unit Award of Cedar Fair, L.P.






Company Name    
Plan    
Participant Id    
Participant Name    
Participant Address    
Grant/Award Type    
Award Amount    
Grant/Award Price        
Grant/Award Date    
Expiration Date    


VESTING SCHEDULE






Vesting Date
No. of Shares
Percent
 
 
 
 
 
 
 
 
 











79